Case 8:18-cr-00492-JDW-JSS Document 93 Filed 10/16/19 Page 1 of 1 PageID 326




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                             Case No.: 8:18-cr-00492-T-27JSS

ANDRE MAYTUM
                                            /

                           REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

       Defendant, by consent, has appeared before this Court pursuant to Federal Rule of Criminal

Procedure 11 and Middle District of Florida Local Rule 6.01(c)(12) and has entered a plea of guilty

to Count Five of the Indictment. After cautioning and examining Defendant under oath concerning

each of the subjects mentioned in Rule 11, the Court determined that the guilty plea was knowingly

and voluntarily entered and that the offense charged is supported by an independent basis in fact

as to each of the essential elements of such offense. This Court, therefore, recommends that the

plea of guilty be accepted and that Defendant be adjudged guilty and have sentence imposed

accordingly.

       DONE and ORDERED in Tampa, Florida, on October 16, 2019.




                                    NOTICE TO PARTIES

A party has fourteen days from this date to file written objections to the Report and
Recommendation’s factual findings and legal conclusions. A party’s failure to file written
objections waives that party’s right to challenge on appeal any unobjected-to factual finding or
legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.
3-1.
